                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    TIMOTHY C. RITTER,                            No. 4:17-CV-00501

                  Petitioner,                     (Judge Brann)

         v.                                       (Magistrate Judge Carlson)

    KATHY J. BRITTAIN

         and

    THE PENNSYLVANIA
    ATTORNEY GENERAL,

                  Respondents.

                                     ORDER

                                   MAY 31, 2019

        On March 22, 2017, Timothy C. Ritter filed a petition for a writ of habeas

corpus pursuant 28 U.S.C. § 2254.1 On March 29, 2019, Magistrate Judge Martin

C. Carlson recommended that this Court deny Mr. Ritter’s petition without issuing

a certificate of appealability.2     Mr. Ritter objected to that Report and

Recommendation on May 6, 2019.3




1
     ECF No. 1.
2
     ECF No. 22.
3
     ECF No. 25.
       The Court has conducted a de novo review of the objected-to portions of

Magistrate Judge Carlson’s Report and Recommendation, and agrees with its

analysis and conclusions. Therefore, IT IS HEREBY ORDERED that:

  1.     Mr. Ritter’s Objections, ECF No. 25, are OVERRULED.

  2.     The Report and Recommendation, ECF No. 22, is ADOPTED IN ITS

         ENTIRETY.

  3.     Mr. Ritter’s Petition, ECF No. 1, is DENIED.

  4.     A certificate of appealability SHALL NOT issue.

  5.     The Clerk of Court is directed to close this case.



                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge
